Bosworth, Ch. Justice.
This is an application ex parte for an order of arrest for assault and battery. It is .conceded that the defendant is a married woman, though the affidavit does not state whether she is or not.
Before the Code, a married woman could not be held to bail in such an action, though the husband might, and be compelled to give bail for both. (Graham’s Pr., 127.) The Code has not changed the law on this point. (Solomon agt. Waas and wife, 2 Hilt., 179.)
Chapter 90 of the Laws of 1860, and chapter 179 of the Laws of 1862, do not profess to touch this question. The law of 1860 declares that no bargain or contract of a married woman in respect to her separate property, or in or about carrying on any trade or business, under the statutes of this state, shall bind her husband or render his property liable therefor. (Laws of 1860, p. 159, § 8.) His liability for her, and he.r exemption from liability to be held to bail in an action, therefore, are not affected by these statutes. (Laws of 1862, p, 344, § 4, and 345, § 5.)
The application must be denied.